Citation Nr: 0800518	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 24, 
2003 for the apportionment of the veteran's Department of 
Veterans' Affairs benefits on behalf of his minor child. 

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  The appellant is his former spouse.  She 
initiated this matter on behalf of the child she had with the 
veteran, who was a minor at that time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 apportionment decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

It is also observed that the appellant has sought an 
extension of the apportionment of the veteran's benefits for 
the benefit of his child from the date of the child's 18th 
birthday (February 2005) until his May 2005 graduation from 
high school.  This does not appear to have been addressed by 
the RO, and is referred there for appropriate action.  


FINDING OF FACT

A claim for apportionment of the veteran's VA benefits was 
received on September 24, 2003. 


CONCLUSION OF LAW

Entitlement to an effective date prior to September 24, 2003, 
for the grant of apportionment of the veteran's VA benefits, 
is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 3.458 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to VA's obligations to notify and assist as set 
out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, it is 
noted that this was initiated as an apportionment claim by 
the appellant on behalf of the veteran's minor child.  That 
claim was obviously substantiated, since an apportionment was 
awarded.  As such, the purpose of the aforementioned legal 
provisions have been satisfied.  The appellant now disputes 
the downstream issue of the effective date assigned for the 
award of benefits that was granted.  Her procedural 
safeguards with respect to this aspect of the claim process 
have been fulfilled by the issuance of a statement of the 
case, and her submission of a substantive appeal.  Although 
the veteran was not provided relevant copies of these 
documents because of his adverse interest, since the appeal 
is being denied, no harm accrues because of that.  

The evidence of record reflects that the appellant and the 
veteran were married in March 1985 and divorced in January 
2002.  They have one child, born on February [redacted], 1987.  On 
September 24, 2003, the appellant filed a claim for 
apportionment of the veteran's VA benefits on behalf of her 
minor child.  In June 2004, the RO granted entitlement to an 
apportionment of the veteran's VA benefits, effective 
September 24, 2003.  The sole issue is whether an effective 
date earlier than September 24, 2003 is warranted for the 
grant of apportionment of the veteran's benefits.

The appellant contends that she filed a claim for 
apportionment on January 29, 2002.  She believes that VA 
received this letter because the veteran had to repay an 
overpayment of benefits in the summer of 2002, following 
notification of their divorce.  The file does not contain any 
evidence of an apportionment claim filed prior to September 
24, 2003, or of repayments made by the veteran in the summer 
of 2002.  Furthermore, the veteran was granted service 
connection benefits in February 2002; this award included 
payments for two dependants, a spouse and a child.  The 
earliest evidence of VA's knowledge regarding the appellant 
and veteran's January 2002 divorce is her September 2003 
correspondence.  

The law provides that all or any part of a veteran's pension 
or compensation benefits may be apportioned.  38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  The laws applicable to effective 
dates provide that, except as otherwise provided, the 
effective date of an award based on an original claim, shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  The appellant's claim for apportionment on behalf 
of the veteran's child was received by VA on September 24, 
2003.  Since the effective date in this case is governed by 
the date of receipt of the claim for the apportionment, there 
is no basis for awarding apportionment any earlier.  

In sum, the law is dispositive in this case.  Thus, there is 
no legal basis to award an earlier effective date for the 
grant of the apportionment of the veteran's VA benefits. 
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than September 24, 
2003, for the apportionment of the veteran's Department of 
Veterans' Affairs benefits on behalf of his minor child, is 
denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


